DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-10 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 12/28/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 9 recite the limitation "unique appearance relative to each other.” There is insufficient antecedent basis for this limitation in the claim. The claim was interpreted as the four-sided blanket with different patterns relative to each other. ‘Unique’ is a relative and broad term when in reference to a pattern. The term was interpreted as the aesthetic appearance of all four patterns being unique/different/unlike any of the other patterns. In simple terms they must all be ‘different’ patterns.
The term "unique" in claims 1, 2, and 9 is a relative term which renders the claim indefinite.  The term "appearance" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Inman (US 2008/0313809).
In regards to Claim 1, Inman teaches: in Figures 1, 2, 5 and paragraph 0002 a four-sided blanket (100) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014]), the first lower side having a second pattern (Fig. 1 and 2, [0014]); and a second panel (111b) being coupled (112a/b) to the first panel, the second panel having a second top edge (111b,y-) being coupled (112a/b) to the first top edge second bottom edge (111b,y+), a second left edge (119b,x-) being coupled (112a/b) to the first left edge, a second right edge (119b,x+) being coupled (112a/b) to the first right edge, a second upper side (117b), and a second lower side (118b), the second upper side having a third pattern (Fig. 1 and 2, [0014], [0016]), the wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern (Para 0011 – ‘aesthetically versatile’, Para 0011 – ‘reversible patterns of fabric…, allow for multiple aesthetics of the comforter’, Para 0016 – ‘the two layers are preferably printed with different but complementary patterns, which can include contrasting colors and patterns’, and Figures 2/4); and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower side up and reversible ([0014] and [0020]) by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up (Fig. 1, 2, 5 [0013], [0014], [0020]). In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner.
In regards to Claim 2, Inman teaches: in Figures 1, 2 and 5, a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014,0016]), the first lower side having a second pattern (Fig. 1 and 2, [0014], [0016]); and a second panel (111b) being selectively engageable (112a/b, Figure 5 [0020]) with the first panel, the second panel having a second top edge (111b,y-) being selectively engageable (112a/b, Figure 5 [0020]) with the first top edge, a second bottom edge (111b,y+), a second left (119b,x-) edge being selectively engageable (112a/b, Figure 5 [0020]) with the first left edge, a second right edge (119b,x+) being selectively engageable (112a/b, Figure 5 [0020]) with the first right edge, a second upper side (117b), and a second lower side (118b), the second upper side having a third pattern (Fig. 1 and 2, [0014], [0016]), the second lower side having a fourth pattern (Fig.  wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern (Para 0011 – ‘aesthetically versatile’, Para 0011 – ‘reversible patterns of fabric…, allow for multiple aesthetics of the comforter’, Para 0016 – ‘the two layers are preferably printed with different but complementary patterns, which can include contrasting colors and patterns’, and Figures 2/4); and wherein the four-sided blanket is flippable ([0014] and [0020]) to place the first upper side up or the second lower side up and reversible ([0014] and [0020]) by drawing the first top edge and the second top edge between the first bottom edge and the second bottom edge to place the first lower side up or the second upper side up (Fig. 1, 2, 5 [0013], [0014], [0020]). In this case, the construction, pattern and connections are substantially similar to Inman and are therefore presumed to function in the same manner.
In regards to Claim 3, Inman teaches: in paragraph 11 and 20 the four sided blanket of claim 2 further comprising an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each of the first right edge (113a,x+), the first top edge (111a,y-), the first left edge (115a,x-), the second right edge (119b,x+), the second top edge (111b,y-), and the second left edge (119b,x-), the engagement mechanism engaging and alternatively disengaging the first panel and the second panel.
In regards to Claim 4, Inman teaches: in Figures 4/5 and paragraph 11, 18, and 20 the four-sided blanket of claim 3 further comprising the engagement mechanism (112a/b, Figure 5 [0020]) being a zipper (112), a hook-and-loop fastener (Figure 4; 32ia/b), or a plurality of snaps.
In regards to Claim 5, Inman teaches:
In regards to Claim 6, Inman teaches: Inman teaches in paragraph 20 the four-sided blanket of claim 3 further comprising the engagement mechanism being coupled to the first bottom edge and the second bottom edge.
In regards to Claim 7, Inman teaches: in Figures 4/5 and paragraph 11, 18, and 20 the four-sided blanket of claim 6 further comprising the engagement mechanism being one of a zipper, a hook-and-loop fastener, and a plurality of snaps.
In regards to Claim 8, Inman teaches: in paragraph 12 and 20 the four sided blanket of claim 6 further comprising the engagement mechanism being a hidden zipper.
In regards to Claim 9, Inman teaches: in Figures 1, 2 and 5, a four-sided blanket (100 and [0002]) comprising: a first panel (111a) having a first top edge (111a,y-), a first bottom edge (111a,y+), a first left edge (115a,x-), a first right edge (113a,x+), a first upper side (117a), and a first lower side (118a), the first upper side (117a) having a first pattern (Fig. 1 and 2, [0014,0016]), the first lower side having a second pattern (Fig. 1 and 2, [0014], [0016]); and a second panel (111b), the second panel having a second top edge (111b,y-), a second bottom edge (111b,y+), a second left edge (119b,x-), a second right edge (119b,x+), a second upper side (117b), and a second lower side (118b), the second upper side having a third pattern (Fig. 1 and 2, [0014,0016]), the second lower side having a fourth pattern (Fig. 1 and 2, [0014,0016]);  wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern (Para 0011 – ‘aesthetically versatile’, Para 0011 – ‘reversible patterns of fabric…, allow for multiple aesthetics of the comforter’, Para 0016 – ‘the two layers are preferably printed with different but complementary patterns, which can include contrasting colors and patterns’, and Figures 2/4); and an engagement mechanism (112a/b, Figure 5 [0020]) coupled to each of the first right edge, the first top edge, the first left edge, the second right edge, the second top edge, and the 
In regards to Claim 10, Inman teaches: The blanket of claim 9, further comprising said engagement mechanism being coupled to the first bottom edge and the second bottom edge (Figures 1, 2, 5 and paragraph 20).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Regarding Independent Claims 1, 2 and 9, applicant argues that the cited prior art of Inman does not teach the newly amended limitation of ‘wherein the first pattern, the second pattern, the third pattern, and the fourth pattern each have a unique appearance relative to each other pattern; and’. The Examiner respectfully disagrees based off the teachings of Inman. Inman, teaches a convertible bed covering that has reversible/detachable sections. Each exterior and interior fabric sides are capable of being interchanged and the design of the reconfigurable comforter is to make it aesthetically versatile by allowing a user to reverse one or more of the comforter sections. As stated in the present inventions disclosure, the first/second/third/fourth patterns add easy aesthetic diversity to a bedroom, which is the same goal of Inman without affecting its function. Additionally, the term of a ‘unique appearance’ is a relative and broad term and for the case of a blanket with patterns, each section of a blanket having a different .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Argento (US 20120246828) teaches an aesthetically and size customizable blanket that has at least two sheet sections with decorative patterns. Jackson (US 20090044336) teaches bed clothing that can be of multiple sizes and have separate pieces with different print designs and/or print patterns. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/26/2021